This was an action of trespass quare clausum fregit, commenced in the County Court of Lincoln, at December Term, 1846, of which the defendant appeared and pleaded not guilty; and afterwards, upon the trial of the issue, the defendant (506) obtained a verdict and judgment, and the plaintiff appealed to the Superior Court. In that court the case came on for trial at the Fall Term, 1847, when the plaintiff proved that in August, 1846, he was in possession of a house and lot, into the latter of which the defendant entered, drove out the plaintiff's stock and fastened up the gate. *Page 369 
The defendant then introduced testimony on his part to show that the house and lot once belonged to a man named Moornean, against whom a judgment was obtained, and, upon an execution issuing thereon, the sheriff sold the house and lot in June, 1846, when the defendant became the purchaser, but did not take a deed from the sheriff until July, 1847.
The defendant contended that the title to the house and lot passed to him by the sheriff's sale, in June, 1846, and the deed was a mere authentication of the fact, but that at all events the deed, executed in July, 1847, related back to the sale, so as to enable him to justify the trespass. A verdict was taken for the plaintiff, subject to the opinion of the court upon the question as to the effect of the sheriff's sale and relation of the deed. The court being of opinion in favor of the plaintiff upon the question, gave judgment on verdict, and the defendant appealed.
The opinion given by the judge in the court below is fully sustained by the cases of McMillan v. Hafley, 2 Cr. L., 89, and Davis v. Evans, 27 N.C. 525, cited by the plaintiff's counsel. In the first of these cases the defendant claimed from the defendant in the execution under which the plaintiff purchased, and committed the trespass complained of between the time of the sheriff's sale and his execution of a deed to the plaintiff. The court held that as the plaintiff was not in actual possession and had no title in law at the              (507) time of the commission of the trespass, he could not be considered as having a constructive possession and consequently could not maintain the action. It is true that the correctness of this decision was doubted by Henderson, Chief Justice, in Davidson v. Frew,14 N.C. 3, but he expressly declined to overrule it. Davidson v. Frew,supra, Picket v. Picket, 14 N.C. 6, and Dobson v. Murphy, 18 N.C. 586, referred to and relied upon by the defendant's counsel, all show that a sheriff's deed, when fairly executed at any time after the sale, has relation to it and operates to pass the title from that time. But in neither of them is it held that this relation will have the effect of giving the purchaser such a constructive possession as will enable him to maintain the action of trespass for an act committed before he has taken actual possession or obtained a deed. And we may infer from the case ofDavis v. Evans, 27 N.C. 529, that such relation would certainly not be allowed to sustain an action commenced before the deed was executed. In that case, which *Page 370 
was an action of ejectment, it was said expressly that "whatever relation to the time of the sale a conveyance from the sheriff may have for some purposes, it cannot be carried to the unreasonable extreme of proving the title in an action that was brought before the deed was executed."
If that be so in the action of ejectment, which is founded on title, it is certainly so in the action of trespass, which is founded on possession; and the same principle will apply e converso, when the purchaser is sued for a trespass and pleads not guilty or liberum tenementum, before he has taken the deed. It cannot have the effect to put him into constructive possession, by relation, so as to enable him to support his plea.
PER CURIAM.                           Judgment affirmed.
Cited: Richardson v. Thornton, 52 N.C. 460; Young v. Griffith,84 N.C. 721; Cowles v. Coffey, 88 N.C. 343.
(508)